EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Azie Aziz on 31 March 2021.
The application has been amended as follows:
1. (Currently Amended) A computer-implemented method for generating a high-definition (HD) lane configuration of lanes for autonomous driving, the method comprising:
receiving perception data describing a set of trajectories driven by a plurality of autonomous driving vehicles (ADVs) navigating through a road segment of a road over a period of time;
performing an analysis using a set of rules on the set of trajectories to determine one or more lanes within the road segment;
for each of the one or more lanes, calculating a lane reference line associated with the lane based on the trajectories within the lane; 
storing the lane reference lines of the one or more lanes corresponding to the road segment in a lane configuration database; and
ADVs plus a predetermined buffer distance, wherein the lane width is stored in the lane configuration database, 
wherein the lane configuration database storing the lane reference lines and lane widths of the lanes within the road segment is utilized by a vehicle control system and a perception and planning system of an ADV, 
wherein perceives a driving environment of the road segmentand plans a trajectory, and the vehicle control system controls at least an engine and a steering wheel of the ADV that drives on the 
2.    (Currently Amended) The computer-implemented method of claim 1, wherein the trajectories were observed by one or more sensors of the plurality of ADVs when the ADVs were driving through the road segment.
3.    (Currently Amended) The computer-implemented method of claim 1, wherein the lane configuration database stores a plurality of lane reference lines of a plurality of road segments of a plurality of roads, and wherein each of the reference lines is generated based on prior trajectories of ADVs navigating through a corresponding road segment without using the HD map.
computer-implemented method of claim 1, wherein the calculating [[a]] the lane reference line associated with the lane based on the trajectories within the lane comprises:
removing any trajectory that deviates from remaining ones of the trajectory; 
performing a smoothing operation to smooth the remaining trajectories; and
calculating an averaged trajectory amongst the smoothed trajectories to represent the lane reference line.
5.    (Canceled)
6.    (Currently Amended) The computer-implemented method of claim 1, further comprising:
receiving a request for a lane reference line of a second road segment from an ADV over a network;
querying the lane configuration database based on the second road segment to retrieve one or more lane reference lines associated with the second road segment; and 
transmitting the retrieved lane reference lines to the ADV.
7.    (Currently Amended) The computer-implemented method of claim 6, wherein the request includes a starting point and an ending point of a road reference line associated with the second road segment, wherein the road reference line is utilized to query the lane configuration database to retrieve the lane reference lines.
computer-implemented method of claim 6, wherein the lane configuration database comprises a plurality of mapping entries, wherein each mapping entry maps a particular road reference line to one or more lane reference lines.
9.    (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving perception data describing a set of trajectories driven by a plurality of autonomous driving vehicles (ADVs) navigating through a road segment of a road over a period of time;
performing an analysis using a set of rules on the set of trajectories to determine one or more lanes within the road segment;
for each of the one or more lanes, calculating a lane reference line associated with the lane based on the trajectories within the lane;
storing the lane reference lines of the one or more lanes corresponding to the road segment in a lane configuration database; and
determining a lane width for each of the lanes within the road segment based on a lateral distance between two most outward trajectories of the ADVs plus a predetermined buffer distance, wherein the lane width is stored in the lane configuration database, 
wherein the lane configuration database storing the lane reference lines and lane widths of the lanes within the road segment is utilized by a vehicle control system and a perception and planning system of an ADV,
perceives a driving environment of the road segmentand plans a trajectory, and the vehicle control system controls at least an engine and a steering wheel of the ADV that drives on the 
10.    (Currently Amended) The non-transitory machine-readable medium of claim 9, wherein the trajectories were observed by one or more sensors of the plurality of ADVs when the vehicles were driving through the road segment.
11.    (Currently Amended) The non-transitory machine-readable medium of claim 9, wherein the lane configuration database stores a plurality of lane reference lines of a plurality of road segments of a plurality of roads, and wherein each of the reference lines is generated based on prior trajectories of ADVs navigating through a corresponding road segment without using the HD map.
12.    (Currently Amended) The non-transitory machine-readable medium of claim 9, wherein the calculating [[a]] the lane reference line associated with the lane based on the trajectories within the lane comprises:
removing any trajectory that deviates from remaining ones of the trajectory; 
performing a smoothing operation to smooth the remaining trajectories; and 
calculating an averaged trajectory amongst the smoothed trajectories to represent the lane reference line.
13.    (Canceled)
non-transitory machine-readable medium of claim 9, wherein the operations further comprise:
receiving a request for a lane reference line of a second road segment from an ADV over a network;
querying the lane configuration database based on the second road segment to retrieve one or more lane reference lines associated with the second road segment; and 
transmitting the retrieved lane reference lines to the ADV.
15.    (Currently Amended) The non-transitory machine-readable medium of claim 14, wherein the request includes a starting point and an ending point of a road reference line associated with the second road segment, wherein the road reference line is utilized to query the lane configuration database to retrieve the lane reference lines.
16.    (Currently Amended) The non-transitory machine-readable medium of claim 14, wherein the lane configuration database comprises a plurality of mapping entries, wherein each mapping entry maps a particular road reference line to one or more lane reference lines.
17-21. (Canceled)
22. (Currently Amended) A data processing system, comprising: 
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: 

performing an analysis using a set of rules on the set of trajectories to determine one or more lanes within the road segment;
for each of the one or more lanes, calculating a lane reference line associated with the lane based on the trajectories within the lane;
storing the lane reference lines of the one or more lanes corresponding to the road segment in a lane configuration database; and
determining a lane width for each of the lanes within the road segment based on a lateral distance between two most outward trajectories of the ADVs plus a predetermined buffer distance, wherein the lane width is stored in the lane configuration database, 
wherein the lane configuration database storing the lane reference lines and lane widths of the lanes within the road segment is utilized by a vehicle control system and a perception and planning system of an ADV. 
wherein perceives a driving environment of the road segmentand plans a trajectory, and the vehicle control system controls at least an engine and a steering wheel of the ADV that drives on the 
data processing system of claim 22, wherein the trajectories were observed by one or more sensors of the plurality of ADVs when the vehicles were driving through the road segment.
24.    (Currently Amended) The data processing system of claim 22, wherein the lane configuration database stores a plurality of lane reference lines of a plurality of road segments of a plurality of roads, and wherein each of the reference lines is generated based on prior trajectories of ADVs navigating through a corresponding road segment without using the HD map.
25.    (Currently Amended) The data processing system of claim 22, wherein the calculating [[a]] the lane reference line associated with the lane based on the trajectories within the lane comprises:
removing any trajectory that deviates from remaining ones of the trajectory; 
performing a smoothing operation to smooth the remaining trajectories; and 
calculating an averaged trajectory amongst the smoothed trajectories to represent the lane reference line.
26.    (Canceled).
ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-12, 14-16, and 22-25 are pending and allowed.  Claims 1-4, 6-12, 14-16, and 22-25 are currently amended.  Claims 5, 13, 17-21, and 26 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hardy et al. US 2018/0203453 (A1) teaches a method that involves identifying a target region of an environment of an autonomous vehicle to 
In regarding to independent claims 1, 9, and 22, Hardy taken either individually or in combination with other prior art of record fails to teach or render obvious a method or data processing system comprising determining a lane width for each of the lanes within the road segment based on a lateral distance between two most outward trajectories of the autonomous driving vehicles plus a predetermined buffer distance, wherein the lane width is stored in the lane configuration database, wherein the lane configuration database storing the lane reference lines and lane widths of the lanes within the road segment is utilized by a vehicle control system and a perception and planning system of an ADV.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667